J-S26015-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT
                                                    OF PENNSYLVANIA
                         Appellee

                    v.

ERIC ROMONT HOGAN

                         Appellant                  No. 1328 MDA 2020


        Appeal from the Judgment of Sentence December 14, 2011
            In the Court of Common Pleas of Luzerne County
            Criminal Division at No: CP-40-CR-0003847-2010

BEFORE: STABILE, J., MURRAY, J. AND MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED: DECEMBER 7, 2021

     Appellant, Eric Romont Hogan, appeals from his judgment of sentence

of eleven to twenty-two years’ imprisonment for burglary and aggravated

assault. We treat this appeal as a timely direct appeal for the reasons given

in the procedural history below, and affirm Appellant’s judgment of sentence.

     The trial court summarized the factual history of this case as follows:

     On the evening of November 1, 2010, at approximately 10:00 PM,
     Robert Deluca of Plymouth Pennsylvania heard someone pounding
     at his door. He answered the pounding by opening the door but
     no one was there. Instead, he saw a black male wearing a dark
     hoodie banging on the door of his neighbor, Donald Skiff. Skiff
     answered his door and he was met by the appellant who told him
     that he was being chased by a group of men and needed a phone
     to call 911. Skiff did not see anyone chasing the appellant and he
     did not see anything unusual on the street. Nonetheless, he
     allowed the appellant to come inside his residence and then he
     called 911 from his cell phone and handed the phone to the
     appellant.
J-S26015-21


     The appellant told the 911 operator his name was Eric Hogan. The
     appellant continued, telling the 911 operator that four black males
     in a red Jeep were chasing him and shooting at him. He said that
     a bullet from a nine millimeter handgun grazed his leg. When the
     phone call ended, Skiff asked the appellant to leave his house.
     The appellant, at least initially complied and exited Skiff’s
     residence. As Skiff attempted to lock the door, the appellant re-
     entered the residence. The next thing Skiff could then recall was
     laying on his kitchen floor being ferociously assaulted. Skiff
     [regained] consciousness one week later in a hospital.

     Officer Michael Derwin of the Plymouth Borough Police
     Department testified that he was the first officer to arrive on the
     scene. He spoke with Deluca and then proceeded to check the
     area for a red Jeep and four black males. He then responded to
     Skiff’s residence. Upon arriving there he heard a door slam. He
     then went to the rear of Skiff’s residence where he heard Skiff’s
     cries for help. Skiff told Officer Derwin that he was assaulted by
     a bald black male wearing a blue hoodie. Officer Charles Benson
     of the Edwardsville Police Department encountered the appellant
     nearby and, suspecting at first that he was a victim of crime,
     secured him in his patrol car unhandcuffed.

     The appellant was then returned to the scene of the assault where
     he spoke with Officer Derwin. Officer Derwin observed what
     appeared to be blood on the appellant’s clothing. DNA analysis of
     the appellant’s sweatshirt would later reveal that it was stained
     with Skiff’s blood. Officer Derwin, like Officer Benson, also noted
     that the appellant’s left hand appeared to be bloodied and swollen.
     Officer Derwin did not observe any injury to the appellant’s legs.
     The police did not find any red vehicles or observe any other males
     fleeing in the area.

     An expert witness, Dr. Frederick Toy, also testified at trial. Dr.
     Toy was on duty at the trauma unit when Skiff arrived for
     treatment. He testified that Skiff went into cardiac arrest twice as
     a result of his injuries. He also testified that his injuries were
     consistent with being choked and punched in the face repeatedly.
     Dr. Toy agreed that the persistent health and memory losses of
     Skiff were consistent with the injuries he suffered consequent to
     the assault upon him.

     In addition to the statements that he made to the 911 operator,
     the appellant made multiple statements to police. When he was

                                    -2-
J-S26015-21


      first encountered by law enforcement, he advised Officer Benson
      that three or four black males were chasing him and shooting at
      him. Later, when speaking with a Luzerne County Detective, he
      claimed that four white males were chasing him. He said that one
      of the white males followed him into Skiff’s home where the pair
      fought while Skiff called 911. He denied that his hand was injured
      in the altercation. Instead, he claimed that he injured his hand in
      a fall. [Of note], his statement to the County Detective did not
      include any reference to the four black males or the red Jeep.

Trial Court Opinion, 3/12/21, at 1-4 (citations omitted).

      On October 14, 2011, the jury found Appellant guilty of aggravated

assault (graded as a first-degree felony), burglary and related offenses. On

December 14, 2011, the court sentenced Appellant to 48-96 months’

imprisonment for burglary and to a consecutive sentence of 84-168 months’

imprisonment for aggravated assault.     The remaining offenses merged for

sentencing purposes. Appellant filed timely post-sentence motions seeking

modification of sentence and a new trial, which the court denied on January

31, 2012.

      Appellant filed a timely direct appeal, and this Court affirmed his

judgment of sentence on February 4, 2013. Appellant did not appeal to our

Supreme Court.

      On September 10, 2014, Appellant filed a Post-Conviction Relief Act

(“PCRA”) petition. On February 20, 2015, the PCRA court denied his petition.

Appellant appealed to this Court, and on October 4, 2016, we issued a

memorandum vacating the order of dismissal and remanding for a hearing to

determine whether appellate counsel on direct appeal was per se ineffective


                                     -3-
J-S26015-21


for failing to file a requested petition for allowance of appeal to the Supreme

Court.

      On remand, the PCRA court issued an order on April 5, 2017 granting

Appellant leave to file a petition for allowance of appeal to the Supreme Court.

The PCRA court did not address the other claims in Appellant’s PCRA Petition.

Appellant filed a petition for allowance of appeal, which the Supreme Court

denied on September 11, 2017.

      On March 25, 2019, Appellant filed a petition seeking a hearing to

address the unresolved PCRA claims that were raised in Appellant's PCRA

Petition but not addressed due to reinstatement of his right to seek allowance

of appeal. The PCRA court denied Appellant’s petition as untimely.

      On August 5, 2019, Appellant filed another PCRA petition. On January

17, 2020, Appellant filed a praecipe to withdraw this Petition. Appellant then

filed a habeas corpus petition in federal court. On September 25, 2020, a

federal magistrate held that direct appeal counsel rendered ineffective

assistance “at all stages of direct appeal” and granted Appellant leave to file

another direct appeal within the next 120 days. Order, Hogan v. McGinley,

No. 18-417 (M.D. Pa., Sep. 25, 2020). On October 21, 2020, Appellant filed

a notice of direct appeal in the court of common pleas. Accordingly, we treat

this appeal as a timely direct appeal.

      Appellant raises the following issues in this appeal:




                                     -4-
J-S26015-21


      I. Did the lower court err in admitting the victim’s out-of-court,
      testimonial, statements to police identifying Appellant, when the
      victim could not recall making the statements?

      II. Did the lower court err in preventing Appellant from presenting
      medical records containing the victim’s statements exculpating
      Appellant?

      III. Was the jury’s verdict against the weight of evidence?

      IV. Is Appellant’s sentence contrary to the Sentencing Code and
      fundamental norms of the sentencing process, violative of the
      legislative preference that the sentences for burglary and the
      target offense generally merge, beyond the statutory maximum
      he could have received for either count alone, and a virtual life
      sentence, and, as such, unreasonable?

      V. Is Appellant’s sentence grossly disproportionate as compared
      to similar cases, and so cruel and unusual?

Appellant’s Brief at 2.

      In his first argument, Appellant contends that the trial court erred by

admitting Skiff’s statement to Officer Derwin that he was assaulted by a bald

black male wearing a blue hoodie. According to Appellant, Skiff’s statement

was hearsay. We conclude that Skiff’s statement was admissible under the

excited utterance exception to the hearsay rule.

      The admission of evidence is solely within the discretion of the trial

court, and its evidentiary rulings will be reversed on appeal only upon an

abuse of that discretion. Commonwealth v. Manivannan, 186 A.3d 472,

479 (Pa. Super. 2018).

      Officer Derwin was the first officer to speak to Skiff at the scene of the

assault. On direct examination, Officer Derwin testified that he heard the rear


                                     -5-
J-S26015-21


door of Skiff’s house slam as he was knocking on the front door.          N.T.,

10/13/11, at 176-77. Officer Derwin walked around to the rear of the house

to investigate the sound, and there, he heard a male inside yelling “help me.”

Id. at 177. He proceeded to the back porch, where he found the screen door

closed. Id. Peering inside, he observed Skiff “laying on the floor with severe

head injuries.” Id.

      Officer Derwin called for an ambulance, entered the house and spoke

with Skiff. The prosecutor asked what Officer Derwin said to Skiff, and Officer

Derwin answered, “I asked him what had happened. He said he got beat up.

I asked him if he knew who did it.” Id. at 178. Defense counsel objected,

and the prosecutor stated that Skiff’s statement was admissible as an excited

utterance. Id. The court sustained defense counsel’s objection because no

foundation had been laid for its admission as an excited utterance. Id.

      Later in Officer Derwin’s testimony, counsel discussed Officer Derwin’s

testimony about Skiff’s statement at sidebar. Defense counsel argued that

Skiff did not make an excited utterance because “it’s not excited, he’s not

blurting something out, it’s under interrogation.”    Id. at 194.   The court

responded that the prosecutor “can pursue the line of questioning and we’ll

address it as it comes up.” Id.

      Skiff was “laying there, you could plainly see that he was in pain. He

was grabbing for his eyes. He was telling me I can’t see.” Id. at 195. “At

that point,” Officer Derwin continued, “we told him to just wait for the


                                     -6-
J-S26015-21


ambulance to get there. The reason he wasn’t able to see me was because

his eyes were swollen shut. At that time he was conscious and was able to

give me a description of the male that did it.”    Id. The prosecutor asked

whether Skiff was anxious, Officer Derwin answered, “I wouldn’t really say

anxious, but I think he was more concerned that he couldn’t see. He didn’t

know—like he couldn’t see—he didn’t know who I was.” Id. The prosecutor

asked whether Skiff stated who did this to him.      Id. at 195-96.    Defense

counsel objected, but the court overruled the objection.        Officer Derwin

answered, “He told me it was a black male, bald head, with a blue hoodie.”

Id. at 196.

      Although Skiff survived the attack and testified at trial, the savagery of

the attack left him unable to recall multiple events, including his conversation

with Officer Derwin. Id. at 90 (Skiff’s testimony that “aside from that waking

up [in the hospital] and seeing him hitting me from the time I was walking

toward the door, I don’t remember anything else that happened in my house.

I don’t remember the police coming. I don’t remember anything”).

      The trial court properly admitted Officer Derwin’s testimony because

Skiff’s statement to the officer was an excited utterance.        The Rules of

Evidence define an excited utterance as “a statement relating to a startling

event or condition, made while the declarant was under the stress of

excitement that it caused.” Pa.R.E. 803(2). Our Supreme Court has stated:

      While the excited utterance exception has been codified as part of
      our rules of evidence since 1998, see Pa.R.E. 803(2), the common

                                     -7-
J-S26015-21


      law definition of an excited utterance remains applicable, and has
      been often cited by this Court:

            [A] spontaneous declaration by a person whose mind
            has been suddenly made subject to an overpowering
            emotion caused by some unexpected and shocking
            occurrence, which that person has just participated in
            or closely witnessed, and made in reference to some
            phase of that occurrence which he perceived, and this
            declaration must be made so near the occurrence both
            in time and place as to exclude the likelihood of its
            having emanated in whole or in part from his reflective
            faculties.... Thus, it must be shown first, that [the
            declarant] had witnessed an event sufficiently
            startling and so close in point of time as to render her
            reflective thought processes inoperable and, second,
            that her declarations were a spontaneous reaction to
            that startling event.

Commonwealth v. Murray, 83 A.3d 137, 157-58 (Pa. 2013) (citations

omitted). “In determining whether a remark fits within this exception, a court

must conduct a fact-specific inquiry and ascertain whether the remark was

sufficiently contemporaneous to the startling event to be considered

spontaneous.”    Commonwealth v. Sherwood, 982 A.2d 483, 496 (Pa.

2009). Multiple factors are relevant to this fact-specific inquiry, including but

not limited to, the nature of the event, the amount of time between the event

and the utterance, id., and the victim’s levels of stress and pain.

Commonwealth v. Watson, 627 A.2d 785, 787-89 (Pa. Super. 1993)

(statement by three-year-old child who had sustained burns by having his

hand immersed in bowl of hot soup, that “my daddy did it,” was admissible as

excited utterance, where burn of that sort was intensely painful and

emotionally traumatic, and child was distressed when he spoke to police).

                                      -8-
J-S26015-21


      The fact that the statement is made in response to a question does not

preclude its admission as an excited utterance. See, e.g., Commonwealth

v. Jones, 912 A.2d 268, 282 (Pa. 2006) (shooting victim’s statement

identifying defendant as one of the shooters, made less than ten minutes after

being shot, while victim was bleeding from his gunshot wound and awaiting

transport to the hospital, as well as second statement to police, made

approximately thirty minutes later in response to officer’s question about who

shot him, were admissible as excited utterances, even if statements were

made in response to questioning); Commonwealth v. Penn, 439 A.2d 1154,

1159 (Pa. 1982) (witness’s testimony that victim’s son had told him within

half-hour of murder that defendant had killed victim was admissible as an

excited utterance where son was visibly upset and shaken from witnessing

mother’s stabbing when he made statement in response to question by police

officer); Commonwealth v. Manley, 985 A.2d 256, 266 (Pa. Super. 2009)

(attempted murder victim’s statements in police report were admissible as

excited utterances; victim was shot between 8:45 and 8:50 p.m., police officer

dispatched to scene at 8:53 p.m. officer questioned victim upon arriving at

scene, and victim described assailants while bleeding from his gunshot wounds

and awaiting transport to hospital); Commonwealth v. Bibbs, 970 A.2d 440,

454 (Pa. Super. 2009) (where victim was bleeding and appeared to have

suffered gunshot, and officer arrived on scene swiftly, nervous excitement of




                                    -9-
J-S26015-21


situation had not abated, and victim’s answer to one simple question of officer

about who shot him admissible as excited utterance).

       Appellant claims that Skiff’s statement was not a spontaneous reaction

to a startling event, because “it was made after he was made aware that he

was now safe, was in response to a question posed by a police officer, and

was a (short) narrative description.” Appellant’s Brief at 15. Appellant also

insists that Skiff was not “under the stress of excitement” caused by the

assault in light of Officer Derwin’s testimony, “I wouldn’t say [Skiff] was

anxious.” We disagree.

       Viewed in their totality, the circumstances make clear that Skiff’s

statement was not a product of his reflective faculties. When Officer Derwin

first saw Skiff, he was lying on the ground calling for help. He had just been

beaten so brutally that his eyes were swollen shut.       While describing the

assailant to Officer Derwin, he was grabbing for his eyes and complaining that

he could not see. It was obvious that he was in considerable pain; indeed, he

subsequently lost consciousness and nearly died in the hospital.1 His conduct



____________________________________________


1 In Commonwealth v. Blackwell, 494 A.2d 426, 430 (Pa. Super. 1985),
we observed that a victim’s level of pain may render a victim’s statement
following an accident as an excited utterance due to the victim’s level of pain.
“If the decedent was so much in pain that his attention was focused on his
pain and not on the circumstances surrounding the accident, this statement
as to those circumstances cannot be said to be shrewd and self-calculating.”
Id. at 432-33 (citing Thompson v. City of Philadelphia, 294 A.2d 826, 828
(Pa. Super. 1972)) (internal citations omitted).


                                          - 10 -
J-S26015-21


during the encounter with Officer Derwin was the type of conduct exhibited by

a person under pain and stress from a startling event, see Watson, Jones,

not, as Appellant argues, by a person who felt “safe.”

      Appellant’s claim that Skiff was using his reflective faculties becomes

even more doubtful when we consider that Officer Derwin heard someone

(likely the assailant) leaving Skiff’s house moments before spotting Skiff on

the ground.   This indicates that the beating had just ended, and that the

interval between the attack and Skiff’s statement was even shorter than the

intervals between the startling incidents and the declarants’ statements found

admissible in Jones, Penn and Manley. It is implausible under these rapidly

unfolding circumstances that there was time for Skiff to reflect on the events

or fabricate his statement to Officer Derwin about the assailant’s appearance.

      Our view of this issue does not change merely because Skiff made his

statement in response to a question by Officer Derwin. Jones, Penn, and

Manley demonstrate that a statement may constitute an excited utterance

even when it occurs in response to a police officer’s question. Officer Derwin’s

brief, open-ended question did not in any way make Skiff’s statement any less

spontaneous or any more reflective. Furthermore, Skiff’s response was not a

narration of the events; it was a one-sentence answer describing several

features of the assailant.

      Nor does our conclusion change because of Officer Derwin’s testimony

that “[he] wouldn’t say [Skiff] was anxious.”       Appellant infers from this


                                     - 11 -
J-S26015-21


testimony that Skiff was calm and unruffled and thus incapable of making an

excited utterance. However, as we said in Commonwealth v. Sanford, 580

A.2d 784 (Pa. Super. 1990), “there is no requirement that the declarant be

emotionally overpowered, but rather must be speaking under the stress of

excitement.”   Id. at 789 (evidence demonstrated that child was speaking

under stress of excitement when she announced to her mother that she had

been assaulted by defendant, though child engaged in what could be

considered ordinary casual conversation with her mother upon returning home

from defendant’s house, where child followed mother from room to room and

even entered bathroom while her mother was using it, child offered her

statement of what had occurred without solicitation, and mother testified that

when declaration was made child had different look on her face as if “she

didn’t know whether it was right or wrong”). The evidence discussed above

establishes that Skiff was in pain and shock, and that he was speaking under

the stress caused by Appellant’s violent attack.

      For these reasons, the trial court acted within its discretion by admitting

Skiff’s statement to Officer Derwin as an excited utterance.

      Appellant also contends that Officer Derwin’s testimony violated his right

to confront witnesses guaranteed under the Sixth Amendment, because (1)

Skiff was unable to recall his statement to Officer Derwin due to amnesia and

therefore was “unavailable” under the Sixth Amendment to testify about this

subject, and (2) Skiff’s statement was “testimonial” in nature because it was


                                     - 12 -
J-S26015-21


made under circumstances that would lead an objective witness reasonably to

believe that the statement would be available for use at a later trial. Appellant

waived this argument because defense counsel only raised a hearsay objection

to Skiff’s statement. Hearsay is a matter of Pennsylvania evidentiary law,

while the Confrontation Clause is a matter of constitutional law and therefore

is a separate issue.   It is untenable to suggest, as Appellant does in his

appellate brief, that raising a hearsay objection necessarily raises a

Confrontation Clause claim by implication. See Commonwealth v. Cash,

137 A.3d 1262, 1275 (Pa. 2016) (where defendant raises an objection before

trial court on specific grounds, only those grounds are preserved for appeal).

      In his next argument, Appellant claims that the trial court erred when it

did not admit Defense Exhibit 6, a note written by Dr. Fitch in the hospital

emergency room that Skiff was the source of the patient-history information

supplied to EMS, he “[a]ppear[ed] reliable,” and he came to the emergency

room “via EMS after being allegedly assaulted by assailants.” N.T., 10/13/11,

at 135-138. Appellant contends that this exhibit was relevant to show that

Appellant    was   attacked   by   multiple   individuals,   thus   refuting   the

Commonwealth’s position that Appellant was assaulted by only one man,

Appellant.

      Appellant’s argument fails because Defense Exhibit 6 was cumulative of

other statements by Skiff that were admitted into evidence in which Skiff told

medical professionals that he was attacked by four men who pistol-whipped


                                     - 13 -
J-S26015-21


him. Defense counsel had Dr. Toy read a statement from Defense Exhibit 1

indicating that a “63-year-old white male whose house was broken into and

was assaulted by four men who pistol whipped his face, head, and neck area.”

N.T., 10/13/11, at 114. Defense Exhibit 2 appears to be the exact same report

as Defense Exhibit 1. Id. at 116. Dr. Toy confirmed that Defense Exhibit 2

contained the same statement as outlined above. Id. at 118. Dr. Toy then

noted that on November 2, 2020, Skiff could not speak, so he could not give

a history. Id. at 126. Dr. Toy further noted that the history recited aloud did

not come from Skiff but from other individuals, and in any event, Skiff was

taken to surgery shortly after arriving at the hospital. Id. at 127. Defense

counsel then had Dr. Toy say that the history noted in Defense Exhibit 3 was

the same as in Defense Exhibit 1 and 2. Id. at 129. Defense counsel also

pointed out that the same history was repeated in Defense Exhibit 5.     Id. at

133. Although the trial court did not permit defense counsel to question Dr.

Toy about Defense Exhibit 6, id. at 135-38, the court admitted Defense

Exhibits 1, 3, 4, and 5 into evidence. N.T. at 142-143.

      Pennsylvania law permits the court to exclude cumulative evidence.

Pa.R.E. 403.    Cumulative evidence is additional evidence of the same

character as existing evidence that supports a fact that is already established.

Commonwealth v. G.D.M., 926 A.2d 984, 989 (Pa. Super 2007). Defense

counsel already established through four documents, Defense Exhibits 1, 3,

4, and 5, that Skiff apparently had said he was assaulted by four men. The


                                     - 14 -
J-S26015-21


jury did not need to be told again what Skiff said about the number of men

who attacked him. Defense Exhibit 6 was cumulative of the fact established

by Defense Counsel, that multiple people attacked Mr. Skiff. Therefore, the

trial court did not err in excluding Defense Exhibit 6.

      Appellant next argues that the trial court erred in denying his post-

sentence motion for a new trial. He contends that the verdict was against the

weight of the evidence and does not withstand scrutiny because (1) the

evidence indicated that multiple individuals attacked Appellant, (2) Skiff

himself could not remember the attack, (3) the police hurriedly, but

mistakenly, concluded that Appellant was the sole perpetrator because he

happened to be near Skiff’s residence at the time of his arrest, and (4) Skiff’s

statement to medical personnel that four men attacked him belied the

Commonwealth’s attempt to pin the attack on Appellant. We conclude that

no relief is due.

      In reviewing a challenge to the weight of the evidence, our Supreme

Court has instructed as follows:

      A motion for a new trial based on a claim that the verdict is against
      the weight of the evidence is addressed to the discretion of the
      trial court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. Rather, the role of
      the trial judge is to determine that notwithstanding all the facts,
      certain facts are so clearly of greater weight that to ignore them
      or to give them equal weight with all the facts is to deny justice.

Commonwealth v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).               This Court

does not step into the shoes of the trial court to revisit the question of whether

                                     - 15 -
J-S26015-21


the verdict was against the evidence. Rather, our task is to “analyze whether

the trial court abused its discretion by reaching a manifestly unreasonable

judgment, misapplying the law, or basing its decision on partiality, prejudice,

bias, or ill-will.” Id. at 1056. A new trial should only be awarded “when the

jury’s verdict is so contrary to the evidence as to shock one’s sense of justice

and the award of a new trial is imperative so that right may be given another

opportunity to prevail.” Id. at 1055.

         The trial court gave the following reasons for denying Appellant a new

trial:

         There is no dispute that the appellant entered Skiff’s residence.
         The appellant had injuries to his bloodied hand and his shirt was
         covered with the victim’s blood. Robert Deluca, a neighbor who
         saw the appellant at Skiff’s door, was up and alert and he did not
         see any red Jeep or group of men. He testified that after he heard
         the knock at his door, “I opened the door—because I looked out
         the door window—so then I just opened the door and I was
         standing in the screen door. And I didn’t see anybody and I was
         looking around, and I never left the door. And then I went out on
         the porch and the police came probably around five minutes later,
         right around five minutes, they were shining the lights down the
         street.” The police officers who quickly responded did not see
         anyone else either. The only one who was seen in the area was
         the Appellant.

         The appellant did not testify, as is his right, but the statements
         that he did make to Skiff, to the 911 operator, the police and a
         detective were inconsistent or clearly false. The appellant was not
         shot or even “grazed” by a nine-millimeter bullet. Appellant first
         reported to 911 that four black males were chasing him. Soon
         after, he told detective Fabian that four white males were chasing
         him. He told detective Fabian that he was fighting with a white
         male inside Skiff’s residence while Skiff called 911. The recording
         of the 911 call belies this claim. The Appellant’s statement to
         detective Fabian did not include any mention of a firearm. There
         were no reports of shots fired in the area that night.

                                       - 16 -
J-S26015-21



      Although this case seems like an example of a senseless crime,
      there is no requirement that the jury uncover or intuit a motive or
      purpose for any of these crimes. The jury need only find that the
      accused is guilty of the crimes beyond a reasonable doubt.
      Plainly, there was adequate evidence to demonstrate the
      Appellant’s guilt and the weight of evidence presented firmly
      pointed to his guilt. Accordingly, this allegation of error fails.

Trial Court Opinion, 3/12/21, at 19-21. We see no abuse of discretion in this

analysis.   Although Appellant attempts to point out discrepancies in the

Commonwealth’s version of events, it was well within the jury’s province to

accept the Commonwealth’s account instead of Appellant’s. This is not a case

where “certain facts are so clearly of greater weight that to ignore them or to

give them equal weight with all the facts is to deny justice.” Clay, 64 A.3d at

1054-55.

      In his next argument, Appellant insists that the trial court acted

unreasonably by imposing consecutive sentences for burglary and aggravated

assault. The trial court crafted sentences in the standard guidelines range for

both burglary and aggravated assault but made these sentences consecutive.

We conclude that Appellant fails to raise a substantial question that his

sentence is inappropriate.        Regardless, the trial court gave satisfactory

reasons for its sentence.

      This issue implicates the discretionary aspects of Appellant’s sentence.

Commonwealth v. Moury, 992 A.2d 162, 169 (Pa. Super. 2010)

(challenging   the   imposition    of   consecutive   sentences   implicates   the

discretionary aspects of the sentence). Because “there is no absolute right to

                                        - 17 -
J-S26015-21


appeal   when   challenging   the   discretionary    aspect   of   a   sentence,”

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013), an

appellant challenging the discretionary aspects of a sentence must invoke this

Court’s jurisdiction by satisfying a four-part test. We must determine: (1)

whether the appellant has filed a timely notice of appeal; (2) whether the

issue was properly preserved at sentencing or in a motion to reconsider and

modify sentence; (3) whether the appellant’s brief has a fatal defect; and (4)

whether there is a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code. Moury, 992 A.2d at 169-70.

      For purposes of our review, we accept that Appellant has met the first

three requirements of the above test. Therefore, we must determine whether

Appellant has raised a substantial question.        Whether a particular issue

constitutes a substantial question regarding the appropriateness of a sentence

is a question to be evaluated on a case-by-case basis.                 See, e.g.,

Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super. 2001). As noted

in Commonwealth v. Mastromarino, 2 A.3d 581 (Pa. Super. 2010),

      [a] substantial question will be found where an appellant advances
      a colorable argument that the sentence imposed is either
      inconsistent with a specific provision of the Sentencing Code or is
      contrary to the fundamental norms which underlie the sentencing
      process. At a minimum, the [Pa. R.A.P.] 2119(f) statement must
      articulate what particular provision of the code is violated, what
      fundamental norms the sentence violates, and the manner in
      which it violates that norm.

Id. at 585-86; see also 42 Pa.C.S.A. § 9781(b).




                                    - 18 -
J-S26015-21


      Appellant argues that the imposition of consecutive sentences violates

a series of statutes and Sentencing Guidelines. He first contends that when

two or more mandatory-minimum sentences apply, the instruction is not that

the court should apply both mandatory minimums consecutively; instead the

Code instructs the court to apply the greater mandatory minimum, not both.

42 Pa. C.S. § 9716.      Section 9716 is inapposite because burglary and

aggravated assault do not require mandatory minimum sentences. Appellant

cites various provisions relating to the appropriate sentence when crimes

merge, but there is no law requiring merger of burglary and aggravated

assault for sentencing purposes.      Appellant suggests that 18 Pa.C.S.A.

§ 3502(d) does not allow separate sentences for burglary and aggravated

assault. Section 3502(d) provides, “A person may not be sentenced both for

burglary and for the offense which it was his intent to commit after the

burglarious entry or for an attempt to commit that offense, unless the

additional offense constitutes a felony of the first or second degree.” This

provision does not apply here, since Appellant’s conviction for aggravated

assault is graded as a first-degree felony.

      Appellant maintains that consecutive sentences are improper because

the legislature already took the gravity of his offense into account in the

elevated offense gravity scores for aggravated assault resulting in serious

bodily injury (11) and for burglary of a home with a person present (9).

Appellant also asserts that the court could have imposed nonconsecutive


                                     - 19 -
J-S26015-21


sentences in the aggravated range for both offenses instead of consecutive

sentences in the standard range.        Finally, he argues that he raises a

substantial question because (1) his maximum sentence of 22 years is greater

than the maximum he could have received for either count alone, and (2) it

amounts to a virtual life sentence because it will keep him in prison past age

seventy.

      These arguments all fail for the same reason. It is well established that

“the imposition of consecutive, rather than concurrent, sentences may raise a

substantial question in only the most extreme circumstances, such as where

the aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.” Moury, 992 A.2d at 171-72. This case

does not involve an “extreme circumstance” in which consecutive sentences

are improper. The crimes in this case—a burglary of an occupied residence

and a violent attack that nearly killed the victim—were extremely serious. The

trial court imposed consecutive sentences that matched the collective gravity

of these offenses.

      Even were we to assume Appellant presented a substantial question, we

would still conclude his sentence was a reasonable exercise of the trial court’s

discretion.   “Sentencing is a matter vested in the sound discretion of the

sentencing judge, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion.” Commonwealth v. Barnes, 167 A.3d 110,

122 n.9 (Pa. Super. 2017) (en banc). To demonstrate that the sentencing


                                     - 20 -
J-S26015-21


court abused its discretion, “the appellant must establish, by reference to the

record, that the sentencing court ignored or misapplied the law, exercised its

judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a

manifestly unreasonable decision.” Commonwealth v. Morgan, 258 A.3d

1147, 1157 (Pa. Super. 2021). “[W]here the trial court is informed by a pre-

sentence report, it is presumed that the court is aware of all appropriate

sentencing factors and considerations, and that where the court has been so

informed, its discretion should not be disturbed.” Id. “As long as the trial

court’s reasons demonstrate that it weighed the Sentencing Guidelines with

the facts of the crime and the defendant’s character in a meaningful fashion,

the court’s sentence should not be disturbed.” Id.

      Additionally, this Court's review of the discretionary aspects of a

sentence is confined by the statutory mandates of 42 Pa.C.S.A. § 9781(c) and

(d). Section 9781(c) reads:

      (c) Determination on appeal.—The appellate court shall vacate
      the sentence and remand the case to the sentencing court with
      instructions if it finds:

            (1) the sentencing court purported to sentence within
            the sentencing guidelines but applied the guidelines
            erroneously;

            (2) the sentencing court sentenced within the
            sentencing guidelines but the case involves
            circumstances where the application of the guidelines
            would be clearly unreasonable; or

            (3) the sentencing court sentenced outside the
            sentencing   guidelines and  the  sentence   is
            unreasonable.

                                     - 21 -
J-S26015-21



      In all other cases the appellate court shall affirm the sentence
      imposed by the sentencing court.

42 Pa.C.S. § 9781(c). Subsection (d) provides:

      In reviewing the record, the appellate court shall have regard for:

      (1) The nature and circumstances of the offense and the history
      and characteristics of the defendant.

      (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

      (3) The findings upon which the sentence was based.

      (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d). Finally, “[w]hen imposing a sentence, the sentencing

court must consider the factors set out in 42 Pa.C.S.[A.] § 9721(b), that is,

the protection of the public, gravity of offense in relation to impact on victim

and community, and rehabilitative needs of the defendant.” Commonwealth

v. Coulverson, 34 A.3d 135, 144 (Pa. Super. 2011).

      In the present case, the court stated:

      We sentenced the appellant within the standard range after
      careful review of the PSI, consideration of the appellant’s
      allocution, the impact of his crimes on the victim and the
      arguments of counsel. (N.T. 12/14/2011 pgs. 10-12). At the time
      of his sentencing the appellant’s prior record score was five (5).
      The sentencing guidelines minimum for his burglary conviction
      was forty-eight (48) to sixty (60) months. The standard range
      minimum sentencing guidelines for his conviction for aggravated
      assault is seventy-two (72) to ninety (90) months. Counsel for
      the Commonwealth and the appellant agreed that the appellant’s
      convictions for recklessly endangering another person and simple
      assault merged and consequently, we did not sentence him on
      those counts. (N.T. 12/14/2011 at p. 7, 11). The Commonwealth
      sought consecutive sentences for the aggravated assault and

                                     - 22 -
J-S26015-21


      burglary convictions and we agreed that a lengthy sentence was
      appropriate. (Id. pgs. 9-12). Accordingly, we sentenced the
      appellant within the standard range. On the burglary count we
      sentenced him to a minimum of forty-eight (48) months, which is
      at the bottom of the standard range. For his aggravated assault
      conviction, we sentenced him to serve a minimum of eighty-four
      (84) months, which is in the middle of the standard range. (Id.)
      We ordered the sentences to run consecutive because we
      determined that such a sentence was necessary to hold the
      appellant accountable, to allow sufficient time to reform and
      supervise him and to adequately protect the public.

Trial Court Opinion, 3/12/21, at 23-24.

      Appellant’s sentence was a reasonable exercise of the court’s discretion.

The court had the benefit of a presentence investigative report, so it

presumably    was    aware    of   all    appropriate   sentencing   factors   and

considerations. It carefully weighed the Sentencing Guidelines along with the

facts of the case and Appellant’s background reflected in his prior record score

of 5. It sentenced Appellant within the standard range of the Guidelines for

both offenses, and it did not commit any error in applying the Guidelines.

There were no circumstances that rendered application of the Guidelines

clearly unreasonable. The court considered all factors required under Section

9721(b), specifically, the protection of the public, the gravity of the offense in

relation to its impact on the victim and the community, and Appellant’s

rehabilitative needs.

      In his final argument, Appellant complains that his sentence constitutes

cruel and unusual punishment under Article I, § 13 of the Pennsylvania




                                         - 23 -
J-S26015-21


Constitution and the 8th Amendment of the United States Constitution.2 In

reviewing such a claim, this Court considers three factors: the offense gravity

and harshness of penalty for gross disproportionality; sentences imposed on

others in the same jurisdiction; and sentences imposed on others in other

jurisdictions.   Commonwealth v. Spells, 612 A.2d 458, 462 (Pa. Super.

1992) (en banc). The guarantee against cruel punishment in Article 1, Section

13 of the Pennsylvania Constitution provides no broader protections against

cruel and unusual punishment than those extended under the Eighth

Amendment. Id. at 461. However, this Court is not obligated to reach the

second and third prongs of the Spells test unless a threshold comparison of

the crime committed and the sentence imposed leads to an inference of gross

disproportionality.     Commonwealth v. Rosario, 248 A.3d 599, 615 (Pa.

Super. 2021). In this case, Appellant fails to satisfy the first prong of the

Spells test due to the gravity of his offenses.    Rosario, 248 A.3d at 615

(“given the seriousness of Appellant’s offenses, Appellant's sentence is not

grossly disproportionate to the crime, and does not violate prohibitions against

cruel and unusual punishment”).

       For these reasons, we affirm Appellant’s judgment of sentence.


____________________________________________


2 Although Appellant did not raise this argument in the trial court, a claim of
cruel and unusual punishment is a challenge to the legality of a sentence,
Commonwealth v. Brown, 71 A.3d 1009, 1011, 1015-16 (Pa. Super. 2013),
and therefore may be “raised for the first time in his [appellate] brief” on
direct appeal. Commonwealth v. Bromley, 862 A.2d 598, 600 (Pa. Super.
2004).

                                          - 24 -
J-S26015-21


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/07/2021




                                 - 25 -